EXHIBIT 16.1 October24, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Development Capital Group, Inc. Commission File Number 333-174240 The firm of Daszkal Bolton LLP, previously was the independent registered public accounting firm (“independent auditor”) for Development capital Group, Inc. (the “Company”), and reported on the financial statements of the Company for the period from September 27, 2010 (Inception) to March 31, 2011. We have read the statements that we understand the Company will include under Item4.01 of Form 8-K it will file regarding the recent change of independent auditor, and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements made under Item4.01. DASZKAL BOLTON LLP For the Firm /s/ Scott A. Walters, C.P.A., P.A.
